EXHIBIT — “D”

ATTORNEY’S OPINION LETTER

M. Jacob Werner

Attorney at Law :
805 Cedar Lane, B6 EXHIBIT
Knoxville, TN 37912

865-249-8401

WernerLaw@protonmail.com

 

September 19, 2018
RE: Opinion letter
Dear Funds Provider,

As attorney for Allen Myers ER2 / Ms. Alyssa “Ally” Iseman ISEMAN-POSITIVELY-MEDIEVAL-LLC.,
I present this opinion letter to substantiate the validity of this funds requirement/opportunity to
interested Fund Providers.

The funds provided will be transferred via SWIFT Wire Transfer into my (IOLTA) Attorney Trust
account at Bank of America, Knoxville, Tennessee and all distributions will be executed under my
direction and approval.

The funds will go towards various expenses associated with the transfer of ownership of the Bond
Instrument; proper listing of the Bond onto the worldwide Euroclear Title Transfer System; and
the transfer of the Bond to the purchaser on the Euroclear System as well as, an approved banking
entity in Europe for pass-through of the bond within the European Economic Area (EEA).

All funds deployed will be tracked, and information about the expenditure made available to the
Funds Providers, within the guidelines for privacy and compliance in the EEA.

I will make myself available for a phone call to answer any investor questions to the best of my
ability, and according to what knowledge I have about this transaction, and as per my client's
authorization.
Sincerely,

. BL : LA ty LL ‘Cart h—9

M. Jacob Werner, Esq.

Note: IOLTA accounts are non-interest bearing public trust accounts, which are required and monitored
by the State, for attorneys handling client funds. Simply put, it is an escrow account, which the attorney
does not earn interest on, and which is used for deployment of funds on behalf of clients.

INITIALS: (PARTY 1/ER2):__ 44”) Page 14 of 17 INITIALS: (PARTY 2/A.ISEMAN):
